DETAILED ACTION
Applicant has amended claims 1 and 8-12.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim amendments and Applicant’s remarks were fully considered and entered under AFCP 2.0 Pilot Program. AF response of 5/28/2021 includes amendments to claim 1 and 8-12, which overcomes previous rejection under 112(b) indicated in Final OA of 2/19/2021. AF response also includes remarks regarding claim 1, which have been fully considered and found persuasive, overcoming previous rejection under 112(b). In particular, Applicant contended that “… Applicant directs the Examiner’s attention to Figure 2 of the application as filed, as well as the following excerpts therefrom: “The term “modality” means any of the various types of equipment or probes used to acquire information, directly or indirectly, of relevant object or phenomenon for the task to be performed. Non limiting examples of “modality” in healthcare comprise radiography imaging, ultrasound imaging, magnetic resonance imaging, genetic testing, pathology testing and biosensors. (Page 16, line 27 - page 17, line 2)(emphasis added)… it is clear from the above excerpts from the application as filed that “modality” refers to the type of equipment or probe used to capture information, and the paragraphs reproduced above discuss images having been acquired by different modalities, i.e., different type of probes or equipment. Thus, the expression “receive information captured from more than one modality” refers to information (e.g., image or 
“… one numeric value to be used for processing a task… receive [receiving] information captured from more than one modality,
for each of the more than one modality, following an initial training performed in accordance with a processing task to be performed,
generate [generating] a feature map corresponding to the received information captured from the modality by applying at least one transformation corresponding to the modality on the information captured from the modality, wherein each of the feature maps is generated independently of each other; 
wherein the generating of each of the more than one corresponding feature map is performed by applying a given corresponding transformation on a given corresponding modality, and wherein the more than one corresponding transformation is generated following the initial training performed in accordance with the processing task to be performed;

generate [generating] at least one final feature map by applying each of at least one final transformation on at least one of the at least one corresponding combined feature map;
wherein the at least one final feature map is generated following the initial training performed in accordance with the processing task to be performed; and
process [processing]  the generated at least one final feature map to provide a generated vector of at least one numeric value to be used for processing the task.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668